DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-3 as originally presented and filed on 01/15/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 13 March 2018 (20180313).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE application number 2018-045491, filed on 13 March 2018 (20180313).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 01/15/2019 submission of Information Disclosure Statement is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-11078467-A to ICHIMARU, OSAYUKI in view of JPH07186665A to Toshiro et. al. (Toshiro).

Regarding claim 1 Ichimaru was cited in the corresponding Japanese application examination and teaches in figure 1 and associated descriptive texts in for example paragraphs [0008-0019] a vehicle travel control system installed on a vehicle and comprising: 
a sensor configured to detect an acceleration or an angular velocity of a sprung mass structure of the vehicle; and 
a controller configured to: 
calculate a first sprung parameter being a velocity or a displacement of the sprung mass structure from a detection value detected by the sensor; 
apply a high pass filter to the first sprung parameter to acquire a second sprung parameter; and 
control travel of the vehicle based on the second sprung parameter, 
wherein when applying the high pass filter, the controller changes strength of the high pass filter according to an offset level representing a magnitude of an offset component of the first sprung parameter, 
wherein regarding a first offset level and a second offset level higher than the first offset level, the high pass filter is stronger in a case of the second offset level than in a case of the first offset level. 

While it is considered Ichimaru teaches the claimed invention wherein when applying the high pass filter, the controller changes strength of the high pass filter according to an offset level representing a magnitude of an offset component of the first sprung parameter, 
wherein regarding a first offset level and a second offset level higher than the first offset level, the high pass filter is stronger in a case of the second offset level than in a case of the first offset level, if Applicant is of the opinion that Ichimaru does not change the strength according to an offset level then resort may be had to Toshiro who teaches in Figure 7 and paragraphs 15, 22, and 26:
“Further, the storage device 42d stores a program necessary for the arithmetic processing of the arithmetic processing device 42c in advance, successively stores the arithmetic results required in the arithmetic process of the arithmetic processing device 42c, and further, the above-mentioned cut An off frequency calculation map is stored. Here, in the cut-off frequency calculation map, as shown in FIG. 7, the abscissa represents the absolute value | δ | of the steering angle detection value δ, and the ordinate represents the vehicle speed detection value V. In a region A1 surrounded by the straight line L 1 and the vertical and horizontal axes with the straight line L 1 connecting the angle set value δ S and the vehicle speed set value V S as a boundary, the cutoff frequency f HC of the high pass filter processing is set to, for example, 0. To 1Hz, In the other area A2, the cutoff frequency f HC of the high-pass filtering is set to 0.5 Hz, for example.

From this state, the absolute value of the steering angle detection value δ | When δ | and / or the vehicle speed detection value V increases and the vehicle body rolls greatly, the intersection of the vehicle speed detection value V and the absolute value | δ | of the steering angle detection value δ enters the area A2. When the process of FIG. 6 is executed, the cutoff frequency f HC of the high pass filter process is determined to be f HC = 0.5 Hz. For this reason, the cutoff frequency f HC becomes a high value by the high-pass filter processing for the vertical acceleration detection values Z FL ″ to Z RR ″, and the vertical acceleration component due to the roll of the vehicle body is a DC drift component and the vertical acceleration detection value Z FL ″. ~ "Even if they are contained, which was quickly removed true vertical acceleration detected values Z FL" Z RR "can be extracted, the true vertical acceleration detected values Z FL" to Z RR to Z Since the posture change suppression control can be RR ″, the posture change suppression control can be accurately performed.”

Then, the normal vertical acceleration detection values Z FL ″ to Z RR ″ from which the DC drift component is removed are integrated by low-pass filter processing to calculate vehicle vertical velocities Z FL ′ to Z RR ′ (step S5). Then, the above formulas (1) to (4)”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a controller changing strength of a high pass filter according to an offset level representing a magnitude of an offset component of a first sprung parameter so that “the posture change suppression control can be accurately performed.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the control travel of the vehicle would be based on the sprung parameters. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiro to the prior art of Ichimaru as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 2 and the limitation the vehicle travel control system according to claim 1, wherein when applying the high pass filter, the controller acquires a third sprung parameter by applying a low pass filter to the first sprung parameter and calculates the offset level according to a time during which a sign of the third sprung parameter remains a same, wherein the offset level is higher as the time is longer see Toshiro:
“In order to achieve the above object, a suspension control device according to a first aspect of the present invention detects a sprung vertical acceleration of a vehicle by detecting a sprung vertical acceleration as shown in a basic configuration diagram of FIG. The high-pass filter means removes the DC drift component of the detected sprung vertical acceleration by the means, and the low-pass filter means integrates it to calculate the sprung vertical speed, and the suspension characteristic is calculated based on the sprung vertical speed. In a suspension control device for controlling, a running state detecting means for detecting a running state that influences the sprung vertical acceleration of the sprung vertical acceleration detecting means, and an influence on the sprung vertical acceleration by the running state detecting means. Cutoff frequency change for changing the cutoff frequency of the high-pass filter means to a high value when a running state that gives It is characterized in that a stage.
Next, the operation of the above embodiment will be described with reference to the arithmetic processing unit 4. 
An example of the processing procedure of 2c will be described with reference to the flowchart of FIG. The process of FIG. 6 is executed as a timer interrupt process for each predetermined time (for example, 10 msec) for a predetermined main program. First, in step S1, the vehicle speed detection value V is detected. And the steering angle detection value δ are read, then the process proceeds to step S2, and the absolute value | δ of the vehicle speed detection value V and the steering angle detection value δ Based on |, the cutoff frequency calculation map of FIG. 7 is referred to, the cutoff frequency f HC of the high-pass filtering process described below is determined, and then the process proceeds to step S3”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a “posture change suppression control being accurately performed.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the posture and control travel of the vehicle would be based on the sprung parameters. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiro to the prior art of Ichimaru as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the vehicle travel control system according to claim 1, wherein when applying the high pass filter, the controller calculates the offset level according to a time during which a sign of the first sprung parameter remains a same, wherein the offset level is higher as the time is longer see Ichimaru Figure 4 and paragraph [0018].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to vehicle suspension control systems using high and low pass filters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210312

/BEHRANG BADII/Primary Examiner, Art Unit 3665